Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David Murphy on or about 3/10/2021.

The application has been amended as follows: 
	a.  Cancel the last 7 claims numbered 21-27.

	b.  Add the following claims:

	28. (new)  The system for enhanced lottery game play of claim 1 wherein the player’s club graphical users interface displays non-cash rewards.
29.   (new) The system for enhanced lottery game play of claim 28 wherein the non-cash rewards are points.
30.  (new)  The system for enhanced lottery game play of claim 28 wherein the non-cash rewards are airline miles.
31.  (new)  The system for enhanced lottery game play of claim 28 wherein the non-cash rewards are further game play rewards.

33.    (new) The system for enhanced lottery game play of claim 32 wherein the participation number is electronically input via a scanner.
34.    (new) The system for enhanced lottery game play of claim 32 wherein the participation number is electronically input via a keyboard.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
5.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
6.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/PAUL A D'AGOSTINO/            Primary Examiner, Art Unit 3715